This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-39600

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

LARRY DEWAYNE DAUGHERTY,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
Mark A. Macaron, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM

for Appellee

Harrison, Hart & Davis, LLC
Nicholas T. Hart
Ramón A. Soto
Albuquerque, NM

for Appellant

                              MEMORANDUM OPINION

ATTREP, Judge.

{1}     Defendant appeals the revocation of his probation based upon his having been in
possession of a deadly weapon and using it to commit aggravated assault. [MIO 1; RP
208] This Court issued a notice of proposed disposition addressing the ten issues raised
in Defendant’s docketing statement and proposing to affirm the order revoking
Defendant’s probation. Defendant has filed a memorandum in opposition to summary
affirmance and a motion to amend his docketing statement in order to add five new
interrelated issues on appeal. [MIO 23-24] Having duly considered that memorandum
and motion, we remain unpersuaded and affirm.
{2}     Defendant’s memorandum acknowledges that Rule 5-805 NMRA did not require
dismissal of the State’s revocation motion, and we understand that issue to be
abandoned on appeal. [MIO 7] Defendant continues to assert, however, that he did not
forfeit his right to confront a witness at the revocation hearing by causing that witness’s
unavailability. [MIO 7-16] Similarly, Defendant seeks to amend his docketing statement
to assert two related Confrontation Clause arguments based upon the State’s failure to
list that witness and an inference drawn by the district court based upon Defendant’s
failure to subpoena that same witness. [MIO 24] Although it still appears the evidence
would have supported findings that Defendant’s conduct caused an otherwise available
witness to become unavailable by way of her unwillingness to cooperate with the State,
we need not address that question because the confrontation right at issue attaches
only in the context of testimonial statements offered to prove the truth of the matter
asserted. See State v. Navarette, 2013-NMSC-003, ¶ 7, 294 P.3d 435.

{3}     As more fully discussed below, we are unpersuaded that out-of-court statements
in a jailhouse recording were used to prove the truth of the matter asserted therein.
Further, Defendant does not assert that the recording involved any testimonial
statements, as necessary to trigger confrontation rights. See id. ¶ 8 (explaining that
testimonial statements are those made “intend[ing] to establish some fact with the
understanding that [the] statement may be used in a criminal prosecution”). Accordingly,
we are unpersuaded that Defendant’s right to confront any witness was violated at his
revocation hearing. Similarly, because confrontation rights appear not to have been at
issue with regard to the out-of-court statements under consideration, we deny
Defendant’s motion to amend his docketing statement with regard to the fourth and fifth
new issues he seeks to assert, as those issues depend upon such rights and thus
appear to be non-viable. See State v. Moore, 1989-NMCA-073, ¶¶ 36-51, 109 N.M. 119,
782 P.2d 91 (discussing the requirement that issues sought to be presented must be
viable), superceded by rule on other grounds as recognized in State v. Salgado, 1991-
NMCA-044, 112 N.M. 537, 817 P.2d 730.

{4}     Turning to whether the jailhouse recording contained inadmissible hearsay, our
notice of proposed disposition pointed out that Defendant is not asserting “that his own
statements on the recordings were inadmissible” and that the revocation order “explicitly
relies solely upon those statements to establish that he violated his probation.” [CN 8]
Thus, the substantive evidence that Defendant violated his probation consisted of his
own recorded statements,

       which included statements such as “[y]ou are saying way too much,” and
       “I am sorry, I apologize so much,” and “[y]ou cannot go to court . . .
       [n]obody gets off of these charges,” and “[a]ll I need you to do is call and
       drop the charges.”

[Id.; RP 205-06]

{5}   Although the other voice on the recording repeatedly accused Defendant of
having threatened her with a knife, the district court did not rely upon those statements
as proof that Defendant threatened her with a knife. [RP 208] Instead, the district court
relied on those statements solely “to provide context related to . . . Defendant’s own
statements, conduct and demeanor.” [RP 205] Thus, as Defendant is aware, the
evidence before the district court consisted of “apologies from [Defendant].” [MIO 14]
Defendant, nonetheless, complains that “the district court’s findings and conclusions
heavily quote” the other voice on the recording. [Id.] Defendant does not, however,
assert that such statements, along with Defendant’s conduct and demeanor, could not
be used to provide context for his own repeated apologies. Regardless of whether any
of those statements were true or false, they established what it was Defendant was
apologizing for: threatening his girlfriend with a knife. Because the relevance of
Defendant’s apologies did not depend in any way upon the truth of the statements he
was responding to, the State was able to offer those statements for a nonhearsay
purpose. See Rule 11-801(C) NMRA (defining hearsay). Because the State offered
those statements for a nonhearsay purpose and the district court did not rely upon those
statements for the truth of the matter asserted, we conclude that the district court did not
receive inadmissible hearsay at Defendant’s revocation hearing.

{6}    Defendant also continues to assert error involving various factual discrepancies,
now clarifying that these matters are raised as a challenge to the sufficiency of the
evidence supporting revocation. [MIO 19] We understand Defendant to be asserting that
the evidence failed to establish a probation violation because there was no direct
evidence that his girlfriend “believed that she was about to be in danger of receiving an
immediate battery,” and also because of a discrepancy between the knife recovered at
the scene and a description of the knife given to law enforcement. [MIO 19-21]
Defendant also asserts these issues as the second and third issues raised by way of his
motion to amend his docketing statement. [MIO 23-24] For purposes of this opinion, we
accept all of these issues as properly before us on the presumption that they were
raised, even if somewhat inartfully, in Defendant’s pro se docketing statement.

{7}    With regard to the evidence necessary to revoke probation, probation violations
“need not be established beyond a reasonable doubt,” and instead need only be shown,
“with a reasonable certainty, such that a reasonable and impartial mind would believe
that the defendant violated the terms of probation.” State v. Green, 2015-NMCA-007, ¶
22, 341 P.3d 10. During revocation proceedings, the State is responsible for meeting
that burden of proof, and this Court reviews the district court’s decision for an abuse of
discretion. Id. Where multiple violations are alleged, this Court may affirm a revocation
where there is sufficient evidence to support one violation. State v. Leon, 2013-NMCA-
011, ¶ 37, 292 P.3d 493.

{8}    With regard to whether Defendant’s actions placed his girlfriend in fear of
receiving an immediate battery, we note that the district court’s findings recite that the
jailhouse recording included Defendant’s response to being asked if he remembered
what he did. [RP 206] Defendant’s response to that question was, “It is not a matter of
me remembering. It’s . . . Yes, and I am sorry. All the way around I am sorry. For the
embarrassment, to the fear, and [for] . . . letting you down. For everything.” [Id.
(emphasis added)] We cannot say that it was an abuse of discretion for the district court
to rely upon that evidence to conclude that Defendant’s actions placed his victim in fear
of a battery.

{9}    With regard to the knife Defendant is accused of brandishing and discrepancies
regarding the color of its sheath, we note that the resolution of such discrepancies is
generally the role of the finder of fact. See State v. Salas, 1999-NMCA-099, ¶ 13, 127
N.M. 686, 986 P.2d 482 (recognizing that it is for the fact-finder to resolve any conflict in
the testimony of the witnesses). Similarly, to the extent that Defendant is asserting the
discrepancy regarding the color of the knife’s sheath implicates the credibility of the
underlying allegations [MIO 15], we note that this Court must defer to the district court’s
determinations regarding credibility. Id.; State v. Roybal, 1992-NMCA-114, ¶ 9, 115
N.M. 27, 846 P.2d 333 (noting that it is for the fact-finder “to determine where the weight
and credibility lay”); see also State v. Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M. 126,
753 P.2d 1314 (“An appellate court does not evaluate the evidence to determine
whether some hypothesis could be designed which is consistent with a finding of
innocence.”). Ultimately, we conclude that discrepancies involving the knife provide this
Court with no basis upon which to find an abuse of discretion.

{10} The final issue raised in Defendant’s docketing statement asserted that the
district court erred by not allowing Defendant to recall a witness. [DS 9] Our calendar
notice proposed that this issue was insufficiently developed for appellate review. [CN
11] Although Defendant’s memorandum continues to assert that the district court
abused its discretion by denying a request to recall a witness, it remains unclear what
basis Defendant had for recalling the witness, what basis the district court had for
denying that request, or how any abuse of discretion may have occurred. Accordingly,
this issue remains undeveloped and provides no basis for reversal. See Elane
Photography, LLC v. Willock, 2013-NMSC-040, ¶ 70, 309 P.3d 53 (stating that it is
improper for this Court to develop arguments for the parties).

{11} Finally, Defendant’s memorandum also seeks to amend his docketing statement
in order to assert evidentiary error with regard to a lack of authentication of the jailhouse
recording. [MIO 23] Defendant does not, however, assert that he objected to the
admission of that recording on the basis of authentication or that he otherwise raised
any question regarding the identity of the persons recorded. This Court generally does
not “consider issues on appeal that are not preserved below.” Leon, 2013-NMCA-011, ¶
33. More directly on point, issues raised by way of an amendment to a docketing
statement must be either “properly preserved below or . . . allowed to be raised for the
first time on appeal.” Moore, 1989-NMCA-073, ¶ 42. In order to preserve an issue for
this Court’s review, “it must appear that a ruling by the district court was fairly invoked.”
In re Ernesto M., Jr., 1996-NMCA-039, ¶ 19, 121 N.M. 562, 915 P.2d 318.

{12} Although Defendant asserts, generally, that he objected to the admission of the
recording at issue, he does not assert that any objection was made regarding a lack of
authentication or that he otherwise raised any question regarding whether he was the
inmate recorded on the telephone call. [MIO 23] See Murken v. Deutsche Morgan
Grenfell, Inc., 2006-NMCA-080, ¶ 17, 140 N.M. 68, 139 P.3d 864 (discussing “doubts
that an authenticity objection was actually made”). Where, as here, “there is a doubtful
or deficient record, every presumption must be indulged by the reviewing court in favor
of the correctness and regularity of the lower court’s judgment.” Ernesto M., Jr., 1996-
NMCA-039, ¶ 19. Under the circumstances presented, we are not persuaded that any
issue regarding the authenticity of the recording was raised below and on that basis
deny Defendant’s motion to amend his docketing statement to raise this issue on
appeal.

{13} Accordingly, for the reasons stated here and in our notice of proposed summary
disposition, we affirm the order revoking Defendant’s probation.

{14}   IT IS SO ORDERED.

JENNIFER L. ATTREP, Judge

WE CONCUR:

KRISTINA BOGARDUS, Judge

JANE B. YOHALEM, Judge